DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 4/15/22 has been entered in full. Claims 1, 9 and 20 are amended. Claim 10 is canceled. Claims 1-9 and 11-21 are pending.
Applicants’ election of Group I, claim 10, was previously acknowledged and treated as an election without traverse. Claims 1-9, 14 and 16-19 remain linking claims linking Groups I-IV, and examined together with the elected group. Claims 11-13, 15, 20 and 21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of a "patient having acute kidney injury (AKI)" as the species of patient was also previously acknowledged. Claim(s) 2-8 and 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 9 and 14 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/28/22).
The objection to the specification at pg 2 is withdrawn in view of the amendment to the title of the specification.
All objections and/or rejections of canceled claim 10 are moot.
The objections to claims 1, 9 and 14 at pg 2 are withdrawn in view of the amendments to the claims.
The rejection of claims 1, 9 and 14 at pg 3-9 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the administered antagonist to embodiments indicated as meeting the written description requirement in the rejection of record. 
The rejection of claims 1, 9 and 14 at pg 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (2017) is withdrawn in view of the amendments to the claims that limit the administered antagonists to an antibody having binding affinity for IL-33 or an antibody having binding affinity an extracellular domain of ST2, which are not taught by Liang. 

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujino et al, U.S. Patent Application Publication 20160289322, published 10/6/16 (cited previously). The earliest date to which h the instant application claims priority is 1/24/18. This rejection was set forth at pages 9-10 of the 1/28/22 Office Action.
Claim 9 has been amended to limit the IL-33 antagonist to one selected from a group including an antibody having binding affinity for IL-33. The rejection of record was set forth over this same embodiment of IL-33 antagonist; see page 10 of the 1/28/22 Office Action, and thus the teachings of Fujino also meet the limitations of claim 9 as amended.
Applicants’ arguments (4/1522; pages 8-9) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that claim 9 is not directed to treating "acute kidney injury", but rather to "preventing progression to chronic kidney disease (CKD) after an acute kidney injury (AKI)", and Fujino is silent with respect to CKD or "the conditions of progression to CKD in a subject having AKI" (page 8).
This argument has been fully considered but is not found persuasive. While it is acknowledged that Fujino is silent with respect to CKD, the instant claim is directed not to a patient having CKD, but to a patient in need of preventing progression to CKD after an acute kidney injury (AKI). As set forth in the rejection of record, because experiencing AKI places a patient in need of preventing progression to CKD after AKI, the claims reads such reads broadly on administration of a therapeutically effective amount of an IL-33 antagonist to a patient having AKI. As further set forth in the rejection of record, because Fujino teaches administration of a compound having the same functionality (IL-33 antagonism) to the same patient population (having AKI) as in the instant claims, each method would inherently produce the same result (preventing progression of CKD). Such is also supported by the results of the instant specification, which teaches that the pathway from AKI to CKD involves renal fibrosis (¶ 23), and that "less initial AKI" due to IL-33 reduction leads to "lesser progression to fibrosis" (¶ 54). Thus, it is maintained that the claim reads on treatment of AKI, because a patient with AKI is in need of preventing progression to CKD, and furthermore that treatment of AKI with an IL-33 antagonist such as that taught by Fujino would inherently prevent progression to CKD.
Applicants further argue that "Fujino's reference to AKI is only in a "laundry list" of diseases and conditions associated with IL-33", with "no emphasis on any one in particular, and no distinguishing features of any particular diseases" (page 7); in support, Applicants point to ¶ 180 of the specification. Applicants argue that Fujino "provides no indication of a nexus between the antibodies taught therein and any particular disease", with examples directed to sepsis and cancer being prophetic, and thus "provides no credible teaching regarding the use of IL-33 associated antibodies to treat or prevent any specific disease" such as "progression to CKD after an AKI by administering IL-33 antibody" (page 8). 
This argument has been fully considered but is not found persuasive, as Fujino cites a nexus between IL-33 antagonism and treatment of acute kidney disease that was known in the prior art; specifically, as set forth in the rejection of record, Fujino teaches that "IL-33 antagonists are suggested to be effective against acute kidney injury" (¶ 5), citing the prior art of Akcay et al (2011; which is also cited on the 7/24/20 IDS). Furthermore, per MPEP 2123, "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments", and "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."", citing In re Fulton (2004). 
	Applicants further argue that "Fujino is not a proper basis of an obvious [sic] rejection of this rejection" (page 8). 
This argument has been fully considered but is not found persuasive, as the rejection is an anticipation rejection under 35 U.S.C. 102 and not an obviousness rejection under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (2017. European Journal of Pharmacology. 812: 18-27; available online 6/29/17; cited previously), and further in view of Fujino et al, U.S. Patent Application Publication 20160289322, published 10/6/16 (cited previously). This rejection was set forth previously for now canceled claim 10; Applicants' amendments to the claims necessitate applying the rejection to claims 1, 9 and 14.
Claim 1, as amended, incorporates the further limitation of dependent claim 10, now canceled; specifically, that the IL-33 antagonist is an antibody having binding affinity for IL-33. Thus, claim 1, as amended encompasses a method of reducing the severity of ischemia reperfusion injury in an organ or tissue comprising administering to the organ or tissue a therapeutically effective amount of an antibody having binding affinity for IL-33. This claim encompasses direct or indirect administration to the organ or tissue because dependent claim 14 further limits the administration to "directly into a subject", which is indirect with respect to organ.
As set forth previously, Liang teaches that "[a]cute kidney injury caused by ischemia-reperfusion injury (IRI) is a major risk factor for chronic kidney disease" (Abstract). Liang teaches that treatment with "soluble ST2 (sST2), a decoy receptor that neutralizes IL-33 activity" by "intraperitoneal injection" resulted in "less severe renal dysfunction and fibrosis in response to IRI [ischemia reperfusion injury] as compared to vehicle-treated mice" (Abstract). Thus, Liang teaches a method of reducing the severity of ischemia reperfusion injury in an organ (kidneys) comprising administering to the organ a therapeutically effective amount of an IL-33 antagonist (soluble ST2). While Liang teaches use of an IL-33 antagonist that is a soluble ST2 protein, Liang does not teach use of an IL-33 antagonist that is an antibody having binding affinity for IL-33.
Fujino teaches an IL-33 antagonist that is an anti-IL-33 neutralizing antibody; i.e., an antibody having binding affinity for IL-33 and an antagonist effect on IL-33 activity.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of reducing the severity of ischemia reperfusion injury in an organ (kidneys) comprising administering to the organ a therapeutically effective amount of an IL-33 antagonist (soluble ST2) taught by Liang and modify it to substitute the IL-33 antagonist that is an antibody having binding affinity for IL-33 taught by Fujino for the IL-33 antagonist that is soluble ST2 taught by Liang. As the soluble ST2 of Liang and the antibody of Fujino are each taught to have activity as an IL-33 antagonist, such a modified method represents a simple and predictable substitution of one art-recognized equivalent for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Independent claim 9 has also been amended to limit the IL-33 antagonist to one that is selected from a group including an antibody having binding affinity for IL-33. Thus, claim 9 as amended encompasses a method for preventing progression of chronic kidney disease (CKD) after an acute kidney injury (AKI) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of antagonist is an antibody having binding affinity for IL-33. As set forth above, Liang teaches that IRI causes AKI and is a major risk factor for CKD, and teaches that administration of an IL-33 antagonist reduces the severity of IRI. As such, Liang teaches administration of a therapeutically effective amount of an IL-33 antagonist (soluble ST2) to a subject in need of preventing progression of CKD after AKI; i.e., a subject having an IRI injury that causes AKI. While Liang teaches use of an IL-33 antagonist that is a soluble ST2 protein, Liang does not teach use of an IL-33 antagonist that is an antibody having binding affinity for IL-33.
As set forth above, Fujino teaches an IL-33 antagonist that is an anti-IL-33 neutralizing antibody; i.e., an antibody having binding affinity for IL-33 and an antagonist effect on IL-33 activity.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of preventing progression to CKD after an AKI in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an IL-33 antagonist (soluble ST2) taught by Liang and modify it to substitute the IL-33 antagonist that is an antibody having binding affinity for IL-33 taught by Fujino for the IL-33 antagonist that is soluble ST2 taught by Liang. As the soluble ST2 of Liang and the antibody of Fujino are each taught to have activity as an IL-33 antagonist, such a modified method represents a simple and predictable substitution of one art-recognized equivalent for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14 encompasses the method of claim 1, wherein the IL-33 antagonist is administered directly into a subject using injection. As described above for claim 1, Liang teaches intraperitoneal injection, which is a form of direct injection into the subject, of the IL-33 antagonist. As such, the method of claim 14 is obvious over the teachings of Liang in view of Fujino for the same reasons as for claim 1.

Applicants’ arguments (4/15/22; page 9) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At page 9 of the reply, Applicants argue that "Claim 10 is hereby canceled, rendering this rejection moot".
This argument has been fully considered but is not found persuasive. While it is acknowledged that claim 10 has been canceled, thus rendering the rejection moot with respect to that claim, the limitation of claim 10, i.e., "wherein the IL-33 antagonist is an antibody having binding affinity for IL-33", has been incorporated into parent claim 1 and independent claim 9 as an alternative embodiment for the IL-33 antagonist to be administered. This amendment necessitates applying the rejection to claims 1, 9 and 14.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646